Citation Nr: 0018642	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-29 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected chronic lumbar spine sprain 
with thoracic spine pain.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected sinusitis.  

3.  Entitlement to a higher initial evaluation for asthma.

4.  Entitlement to service connection for residuals of jet 
fuel in the eyes.

5.  Entitlement to service connection for residuals of an 
injury to the jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
September 1993.  This matter comes to the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  

In June 1998, the veteran accepted a video conference hearing 
in lieu of a previously requested Travel Board hearing.  A 
video conference hearing was held on March 23, 2000.  The 
case is now ready for appellate review.  

The Board notes that in March 1996, the RO issued a rating 
action wherein, inter alia, the veteran's claims of 
entitlement to service connection for asthma and for 
endometriosis with adhesions and stomach cramps were granted 
with a 10 percent disability rating assigned to each 
disorder.  In May 1996, the veteran filed a notice of 
disagreement for the evaluations assigned.  In a June 1998 
rating decision, inter alia, the RO increased the evaluations 
assigned for asthma and endometriosis to 30 percent each, 
effective from October 15, 1993.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Although the 
evaluation for asthma was increased to 30 percent, since that 
award is less than the maximum schedular evaluation available 
for that disorder under the applicable diagnostic code, the 
increased rating issue for asthma remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In that 
regard, it is noted that a statement of the case has not been 
issued in response to the veteran's notice of disagreement 
with the evaluation assigned.  Where a notice of disagreement 
with a decision is filed and no statement of the case has 
been issued, the Board should remand, not refer, that issue 
to the RO to issue a statement of the case.  Manlicon v. 
West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the 
Board will address this matter in the Remand which follows 
this decision.

On the other hand, the 30 percent disability rating now 
assigned to the veteran's endometriosis with adhesions and 
stomach cramps is the maximum schedular rating available 
under the applicable diagnostic code for that disorder.  See 
38 C.F.R. § 4.116, Diagnostic Code 7613 (1999).  
Consequently, the increased rating issue for endometriosis is 
no longer in appellate status, and the Board is without 
jurisdiction to consider it further.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Finally, for the reasons explained below, the issues of 
entitlement disability evaluations in excess of 10 percent 
for service-connected chronic lumbar spine sprain with 
thoracic spine pain and for service-connected sinusitis must 
be remanded to the RO for further development.  


FINDING OF FACT

On March 24, 2000, prior to the promulgation of a decision in 
the appeal, a request was received from the veteran for a 
withdrawal of the appeals regarding entitlement to service 
connection for residuals of jet fuel in the eyes and 
entitlement to service connection for residuals of an injury 
to the jaw.


CONCLUSION OF LAW

The criteria for withdrawal of a Notice of Disagreement by 
the veteran as to the claims of entitlement to service 
connection for residuals of jet fuel in the eyes and 
entitlement to service connection for residuals of an injury 
to the jaw, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.201, 20.204(a), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that in November 1993, the RO issued a 
rating decision that, inter alia, denied the veteran's claims 
of entitlement to service connection for residuals of jet 
fuel in the eyes and for residuals of an injury to the jaw.  
Thereafter, in June 1994, the veteran filed a notice of 
disagreement that included the denial of entitlement to 
service connection for residuals of jet fuel in the eyes and 
for residuals of an injury to the jaw.  In December 1994, the 
RO issued a statement of the case as to those issues.  

On March 24, 2000, prior to the promulgation of a decision in 
the appeal, a request was received from the veteran for a 
withdrawal of the appeals regarding entitlement to service 
connection for residuals of jet fuel in the eyes and for 
residuals of an injury to the jaw.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.201, 20.204(a)(c) 
(1999).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Notice of Disagreement filed by the 
appellant personally without the express written consent of 
the appellant.  38 C.F.R. § 20.204(c) (1999).  The veteran 
has withdrawn the appeal as to the claims of entitlement to 
service connection for residuals of jet fuel in the eyes and 
for residuals of an injury to the jaw and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to those issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of the denial 
of those claims and they are dismissed without prejudice.


ORDER

The appeals as to the claims of entitlement to service 
connection for residuals of jet fuel in the eyes and for 
residuals of an injury to the jaw are dismissed.


REMAND

The veteran has presented well-grounded claims for higher 
disability evaluations for her service-connected sinusitis 
and back disabilities within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  

At her March 2000 hearing before the Board, the veteran 
claimed that her sinusitis and asthma were interrelated.  She 
disclosed that she receives ongoing regular treatment at the 
New Orleans VA Medical Center (VAMC) for her sinusitis and 
asthma, and that she had to seek emergency room intervention 
six or more times in the preceding two years.  The claims 
file before the Board contains no medical records subsequent 
to April 1998.  It is noted that the frequency and severity 
of sinusitis episodes, including the duration of treatment 
requirements, have a significant bearing on the disability 
evaluation to be assigned to that disorder.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6514 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the duty to assist a veteran in the development 
of his or her claim involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  As the 
veteran has provided the location of additional specific 
treatment records that could have a bearing on her appeal, it 
is incumbent upon the VA to attempt to obtain those records.  
Ivey v. Derwinski, 2 Vet. App. 320 (1992).

With respect to the veteran's service-connected back 
disability, characterized as chronic lumbar spine sprain with 
thoracic spine pain, the Board first notes that the veteran 
has also reported receiving treatment for her back at the New 
Orleans VAMC in the recent past.  She disclosed further that 
part of that treatment included medical intervention by a 
neurologist.  The presence and/or etiology of neurological 
findings in the veteran's back could have a significant 
bearing on the disability evaluation to be assigned to her 
service-connected back disorder. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 through 5295.  Consequently, it is 
incumbent upon VA to attempt to obtain the recent records 
pertaining to the veteran's back as well.  Ivey v. Derwinski, 
2 Vet. App. 320 (1992).

It is noted further that the most recent VA examination of 
the veteran's back for compensation purposes was conducted in 
February 1998.  The report of that examination indicates that 
it was limited to the veteran's lumbar spine.  As the veteran 
has reported additional disability (in terms of neurological 
pathology) since the last examination, and as her back 
disability has been characterized in terms of both the lumbar 
and thoracic spine, the Board believes that additional 
examination is required so that any decision regarding the 
nature and extent of the veteran's back disability can be a 
fully informed one.  Littke v. Derwinski, 1 Vet. App. 90 
(1990)  

Finally, as noted above, no statement of the case has been 
issued in response to the veteran's notice of disagreement 
with the evaluation assigned to service-connected asthma.  
This is required notwithstanding the fact that the evaluation 
was subsequently increased to 30 percent.  Accordingly, due 
process considerations mandate that the case be REMANDED for 
a statement of the case on this issue.  Manlicon v. West, 12 
Vet. App. 238, 240-41 (1999).

To assist the veteran in the development of her claims, and 
to ensure compliance with due process requirements, the case 
is REMANDED to the RO for the following:

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should request complete copies of the 
veteran's medical records from April 1998 
(the date of the most recent such medical 
evidence of record) to the present, to 
include the VA medical records from the 
New Orleans VAMC.  The RO should also 
afford the veteran the opportunity to 
submit additional evidence in support of 
her claim.

2.  The RO should arrange for examination 
of the veteran's back to determine the 
exact nature and extent of severity of 
the service-connected lumbar and thoracic 
spine disabilities, including the 
presence of any neurologic disability.  
All indicated tests and studies should be 
performed, including range of motion 
studies.  The claims file should be made 
available to the examiner(s).  The 
examiner(s) should comment on the 
functional limitations, if any, due to 
pain.  The examiner(s) should provide 
explicit responses, which should include 
the rationale for any opinions expressed, 
to the following questions: 

(a)  Which areas of the back (e.g. 
lumbar spine and/or thoracic spine) 
are involved in the veteran's back 
disability?  

(b)  Does the disability involve 
only the muscle structure, or does 
it also involve the joints and 
nerves?

(c)  Does the disorder cause pain, 
weakened movement, excess 
fatigability, and/or incoordination, 
and if so, what is the effect of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  
If the severity of these 
manifestations can not be 
quantified, the examiner must so 
indicate. 

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the veteran's claims 
concerning the evaluation of the service-
connected sinusitis and chronic lumbar 
spine sprain with thoracic spine pain.  
The readjudication should include 
clarification of the exact nature and 
extent of the veteran's service-connected 
back disability.  All appropriate 
diagnostic codes should be applied.  With 
respect to the evaluation of the 
veteran's back, the RO should also 
consider the disabling effects of pain, 
see 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994); and 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993), as warranted.  The RO should also 
consider whether her claim meets the 
criteria for submission for 
extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  

4.  If the claims concerning the 
evaluation of the service-connected 
sinusitis and/or chronic lumbar spine 
sprain with thoracic spine pain on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and her representative.  A 
reasonable period of time for a response 
should be afforded.  

5.  With respect to the evaluation of the 
veteran's service-connected asthma, the 
RO should issue to the veteran a 
statement of the case in response to the 
May 1996 notice of disagreement with the 
evaluation assigned for asthma.  The RO 
should allow the veteran 60 days to 
perfect her appeal of that issue to the 
Board if she so desires by filing a VA 
Form 9 substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).

Following the completion of the requested development, the 
case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


